COURT OF APPEALS OF VIRGINIA


Present:   Chief Judge Fitzpatrick, Judge Bumgardner
           and Senior Judge Hodges


SHANICA DeJESUS
                                           MEMORANDUM OPINION *
v.   Record No. 1061-01-2                      PER CURIAM
                                            SEPTEMBER 25, 2001
RICHMOND DEPARTMENT OF
 SOCIAL SERVICES


           FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                     Randall G. Johnson, Judge

           (Robert D. Shrader, Jr.; Steingold and
           Shrader, on brief), for appellant.

           (Kate D. O'Leary, Assistant City Attorney;
           Robert Carl, Guardian ad litem for the
           infant child, on brief), for appellee.


     Shanica DeJesus (mother) appeals the decision of the circuit

court terminating her residual parental rights in her son, Isaiah

DeJesus.   On appeal, mother contends the trial court erred in

finding the evidence sufficient to terminate her parental rights

under Code § 16.1-283(B) and 16.1-283(C)(1) and (2).    Upon

reviewing the record and briefs of the parties, we conclude that

this appeal is without merit.   Accordingly, we summarily affirm

the decision of the trial court.   See Rule 5A:27.

     On appeal, we view the evidence and all the reasonable

inferences in the light most favorable to appellee as the party


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
prevailing below.   See McGuire v. McGuire, 10 Va. App. 248, 250,

391 S.E.2d 344, 346 (1990).

                              Background

     In October 1999, the Richmond Juvenile and Domestic Relations

District Court awarded custody of Isaiah to the Department of

Social Services (the Department) pursuant to an abuse and neglect

petition.   The goal of the initial foster care plan was to return

Isaiah to mother's home.   The plan required mother to continue

treatments with her psychiatrist and mandated she maintain housing

and financial stability.   She was also to maintain contact with

Isaiah and cooperate with the Department.     Isaiah was placed in

mother's physical custody on March 29, 2000.     However, when Ms.

Brice, a foster care worker, visited mother's home on April 21,

2000, mother behaved erratically and Brice contacted the police.

Mother was admitted to a psychiatric hospital, and Isaiah was

returned to foster care.

     The Department submitted a new plan for Isaiah with the goal

of adoption.   The juvenile and domestic relations district court

approved the plan on December 12, 2000, and terminated the

parental rights of mother and Isaiah's father, Torrance Jenkins.

     Mother has been diagnosed with a schizoaffective disorder.

She has difficulty complying with required treatment, including

failing to take necessary medication.      Without proper medication,

mother experiences psychotic episodes.     During the time that

Isaiah has been in foster care, mother has been hospitalized on

                                - 2 -
four separate occasions.   Mother has failed to complete parenting

classes, never regained stable housing, and has not achieved

financial stability.

                              Analysis

               When addressing matters concerning a
          child, including the termination of a
          parent's residual parental rights, the
          paramount consideration of a trial court is
          the child's best interests. See Toombs v.
          Lynchburg Div. of Soc. Servs., 223 Va. 225,
          230, 288 S.E.2d 405, 407-08 (1982); Farley
          v. Farley, 9 Va. App. 326, 329, 387 S.E.2d
          794, 796 (1990). On review, "[a] trial
          court is presumed to have thoroughly weighed
          all the evidence, considered the statutory
          requirements, and made its determination
          based on the child's best interests."
          Farley, 9 Va. App. at 329, 387 S.E.2d at 796
          (citing Brown v. Brown, 218 Va. 196, 200,
          237 S.E.2d 89, 92 (1977)). Furthermore, the
          evidence is viewed in the light most
          favorable to the prevailing party below and
          its evidence is afforded all reasonable
          inferences fairly deducible therefrom.
          Farley, 9 Va. App. at 328, 387 S.E.2d at
          795.

Logan v. Fairfax County Dep't of Human Servs., 13 Va. App. 123,

128, 409 S.E.2d 460, 463 (1991).   In pertinent part, Code

§ 16.1-283(B) provides:

          The residual parental rights of a parent or
          parents of a child found by the court to be
          neglected or abused and placed in foster
          care as a result of (i) court commitment
          . . . may be terminated if the court finds,
          based upon clear and convincing evidence,
          that it is in the best interests of the
          child and that:

               1. The neglect or abuse suffered by
          such child presented a serious and


                               - 3 -
             substantial threat to his life, health or
             development; and

                  2. It is not reasonably likely that
             the conditions which resulted in such
             neglect or abuse can be substantially
             corrected or eliminated so as to allow the
             child's safe return to his parent or parents
             within a reasonable period of time.

        Under Code § 16.1-283(C)(2) the court can terminate a

party's parental rights if the parent has "been unwilling or

unable within a reasonable period of time not to exceed twelve

months from the date the child was placed in foster care to

remedy substantially the conditions which led to or required

continuation of the child's foster care placement."      Isaiah had

to be removed twice from mother's care, the second time because

of mother's erratic, combative, and dangerous behavior.     She

suffers from a severe psychiatric disorder which has required

four hospitalizations within the time Isaiah has been in foster

care.    Mother has failed in over twelve months to remedy the

situation leading to Isaiah's foster care.    She has not

stabilized her living situation, her financial situation, or her

psychiatric illness.    She failed to maintain contact with Isaiah

and did not complete required parenting classes.

             [A] parent's mental deficiency that is of
             such severity that there is no reasonable
             expectation that such parent will be able
             within a reasonable period of time befitting
             the child's best interests to undertake
             responsibility for the care needed by the
             child in accordance with the child's age and



                                 - 4 -
          stage of development does not constitute
          "good cause" under Code § 16.1-283(C)(2).

Richmond Dep't of Soc. Servs. v. L.P., 35 Va. App. 573, 585, 546

S.E.2d 749, 755 (2001).   Mother's inability to remedy the

conditions that led to Isaiah's placement in foster care was

without "good cause."   Accordingly, we summarily affirm the

decision of the trial court.   See Rule 5A:27.

                                                         Affirmed.




                               - 5 -